Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1, 9 and 19-20 has been amended.
Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Spiers et al (US 2014/0331309).

a.	Per claim 1, Spiers et al teach a network-attached storage device (NAS) comprising: 
a non-volatile memory module (para 0029); 

a wide area network interface (paras 0034 and 0037); 

a local network interface (paras 0034 and 0037); and
 
control circuitry coupled to the non-volatile memory module, to the wide area network interface, and to the local network interface (paras 0034, 0037, 0050, 0059) and configured to: 

receive, from a client. a request to retrieve a local code comprising a code generated by a cloud service that authorizes the client to access the NAS (paras 0047, 0052, 0054, 0062, 0077, 0084-85—generate key or code validation for access to the NAS);

determine whether the request was received over the local network interface (paras 0058, 0062, 0094—authentication and verification of request); 

responsive to determining that the request was not received over the local network interface, deny the client access to the NAS (paras 0053, 0055-56, 0094—only granting access when the request has passed security and integrity authorization, deny request when request not authenticated); and 

responsive to determining that the request was received over the local network interface, send to the client over the local network interface the local code (paras 0084-85, 0093-96, 0104-105—after request authenticated sending code to access secure channel). 

Claims 9 and 20, differing by statutory class, contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 3, Spiers et al teach the NAS of claim 1, wherein the control circuitry is further configured to, responsive to determining that the request was received over the local network interface, send to the cloud service over the wide area network interface a request for the local code (paras 0059, 0062, 0108).
Claim 11 contains limitations that are substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
c.	Per claim 4, Spiers et al teach the NAS of claim 1, wherein the control circuitry is further configured to send to the cloud service a device identifier associated with the NAS (paras paras 0091, 0134, 0155, 0158).
Claims 12 contain limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
d.	Per claim 5, Spiers et al teach the NAS of claim 1, wherein the control circuitry is further configured to send to the cloud service an internet protocol (IP) address of the NAS (paras 0094, 0134, 0155).
Claims 13 contain limitations that are substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
e.	Per claim 6, Spiers et al teach the NAS of claim 1, wherein the control circuitry is further configured to provide to the client over the local network interface access to files stored on the non-volatile memory module responsive to an indication of successful attachment from the cloud service (paras 0160-0161).
Claims 14 contain limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
f.	Per claim 7, Spiers et al teach the NAS of claim 1, wherein the local code includes a time-varying value (paras 0009, 0052, 0089, 0119, 0135—one-time use key validation and time expiration).
Claims 15 contain limitations that are substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.
g.	Per claim 8, Spiers et al teach the NAS of claim 1, wherein the control circuitry is further configured to determine that the request was received over the local network by comparing an internet protocol (IP) address associated with the NAS with an IP address associated with the client (paras 0094-95, 0134, 0155).
Claims 16 contain limitations that are substantially equivalent to the limitations of claim 8 and are therefore rejected under the same basis.
h.	Per claim 17, Spiers et al teach the method of claim 9, further comprising receiving from a second client a second request to retrieve a second local code comprising a second code generated by the cloud service that authorizes access to the second client (paras 0094-95,0157-158).
i.	Per claim 18, Spiers et al teach the method of claim 17, further comprising determining whether the request from the second client was received over the local network (paras 0141-145, 0160).
j.	Per claim 19, Spiers et al teach the method of claim 18, further comprising: responsive to determining that the request from the second client was not received over the local network, denying access to the second client; and responsive to determining that the request from the second client was received over the local network, sending to the second client over the local network the second local code (paras 0132-134).


Claim Rejections - 35 USC § 103
III.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

IV.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spiers et al (US 2014/0331309) in view of Yanovsky et al (US 2017/0272100).

	Per claim 2, Spiers et al teach the NAS of claim 1 as applied above and the use of encryption (paras 0090, 0096), yet fail to explicitly teach wherein the local code is encrypted using Advanced Encryption Standard (AES) encryption. However Yanovsky et al teach high-level encryption using AES (para 0104, 0131). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Spiers et al and Yanovsky et al for the purpose of implementing the Advanced Encryption Standard (AES) encryption in the system in order to extend the encryption techniques to include high-level encryption enabling the encryption of keys with varying bit lengths.
Claim 10 contains limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.

Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

O’Hare et al (USPN 9275071) – Sytem for secure remote storage using AES encryption.
VI.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448